BOGGS, Judge,
concurring in part and dissenting in part.
Because the majority has failed to adhere to the appropriate standard of review on appeal, I respectfully dissent to Divisions 2 and 3.
“The determination of whether a witness is qualified to render an opinion as an expert is a legal determination for the trial court and will not be disturbed absent a manifest abuse of discretion.” (Citation and punctuation omitted.) HNTB Ga. v. Hamilton-King, 287 Ga. 641, 642 (1) (697 SE2d 770) (2010). And the “trial court is granted the same broad latitude when it decides how to determine reliability as it enjoys in respect to its ultimate reliability determination.” (Citation and punctuation omitted.) Anderson v. Atlanta Gas Light Co., 324 Ga. App. 801, 808 (1) (a), n. 15 (751 SE2d 589) (2013).
Here, the trial court noted, and Dr. Rosenthal testified, that review of a Pap smear is “one of the most fragile parts of the pathology *148discipline” and that it is a “screening test, not a diagnostic procedure.” Because interpretation of the slide is “inexact science” and “a subjective exercise,” two qualified experts may disagree in their interpretation of a particular slide (“interobserver variability”), and even the same expert may interpret the same slide differently at different times (“intraobserver variability”). In addition, because of the nature of the screening process, a cytotech as an “initial reviewer” has different training from a pathologist such as Dr. Rosenthal. A cytotech reviews a large number of slides per day, and Dr. Rosenthal agreed that, in contrast to her typical workload, which has already been selected as “high risk,” the “overwhelming majority, in fact, almost all” of the slides viewed by a cytotech are normal. Finally, in this case, a computer system applied an algorithm to select 22 restricted fields of view from the slide for the cytotech to examine through the microscope.
Testimony also was presented that reviews of Pap slides are subject to what is termed “hindsight bias.” Dr. Rosenthal acknowledged that Lavelle’s slide was brought to her by her attorney, and that “any time an attorney calls you up and says I have a pap slide, you know something bad has happened.” She testified that she was asked “to just verify... that I agreed there may be something wrong on the slides.” She testified that her knowledge that “something was wrong” caused her to “look at it differently from the way I would look at a pap coming through my regular caseload, absolutely.” In response to questioning from the trial court, Dr. Rosenthal acknowledged that her “first opinion was not obtained by putting [her] self in the shoes of what a cytotech would have done”; that she already knew that there was litigation and that she had already looked at the entire slide rather than a computer-guided segment. While Dr. Rosenthal testified that the slide contained abnormalities that should have been recognized by a cytotech, she formed that opinion in the context of her hindsight knowledge.
From this testimony, the trial court was within its discretion to conclude that the opinion of a physician pathologist interpreting a single slide which she knows to be abnormal is irrelevant in determining a breach of the standard of care on the part of a nonphysician cytotechnologist engaging in an initial screening review of numerous slides, almost all of which will be normal.2
*149Moreover, Dr. Rosenthal acknowledged that even in the absence of any breach of the standard of care, “good” testing laboratories “have an error rate in the neighborhood of five to ten percent.” She testified that the College of American Pathologists (“CAP”) and the American Society of Cytopathology (“ASC”) have developed extensive guidelines for the retrospective evaluation of Pap smears in actual or potential litigation. She stated that the two sets of guidelines were “basically the same,” but “[t]he ASC guidelines were really more — I was trying to comply with those more than anything else.” Questioned by the trial court, Dr. Rosenthal agreed that
asserting a violation of the standard of care, the slides have to be assessed by qualified reviewers without knowledge of the clinical background in an environment that simulates normal screening, subjected to an unbiased screening process [ ], also with a substantial number of normal and abnormal gynecologic, cytologist sampling.* *3
The majority essentially disagrees with the expert’s uncontradicted testimony in this case that her own “focused reviews” are therefore by her own admission inadequate to establish a breach of the standard of care. This does not adhere to the standard of review for the trial court’s assessment of expert testimony under Daubert.
The majority also asserts that the trial court should have included findings with regard to each element of a Daubert analysis regarding the focused reviews, even though the expert herself admitted that those reviews were inadequate. But we have already rejected that contention in CSX Transp. v. McDowell, 294 Ga. App. 871, 872-873 (1) (a) (670 SE2d 543) (2008), in which the appellant asserted
that the court’s order does not include specific findings and that the record does not contain certain discussion that addresses Daubert v. Merrell Dow Pharmaceuticals so as to affirmatively show that the court carried out its role as gatekeeper. But the Georgia General Assembly did not include any such requirement within OCGA § 24-9-67.1; [appellant] cites no binding authority that a trial court must nevertheless do so; and we decline to impose such a requirement. Generally, a trial court will be presumed to have *150performed its duties. Accordingly, we will presume that, when presented with a motion to exclude expert testimony as inadmissible under OCGA § 24-9-67.1, a trial court engages in the contemplated analysis in ruling thereupon.
(Citations and footnotes omitted.) Id. A remand for mere clarification of the trial court’s well-supported decision is a pointless exercise and a waste of scarce judicial resources.
The facts and circumstances of this case are unique, and this expert’s testimony was shaped in large part by the procedural posture of the case, including discovery deadlines and the plaintiff’s handling of his expert witnesses. The majority apparently feels that the trial court’s ruling here somehow forecloses any other “acceptable methodology” for showing such a breach, but we cannot speculate as to what the plaintiff could have shown, or might have shown, through the use of different experts or different testimony. Like the district court in Adams v. Laboratory Corp. of America, 2012 U. S. Dist. LEXIS 13582 (N.D. Ga. 2012), the trial court here was not making any general pronouncement on “the only acceptable methodology,” but simply ruling on the evidence before it, including the expert’s own testimony.4 The trial court gave the parties ample opportunity to brief the very issues that the majority complains of, and the plaintiff failed to provide that testimony.
Moreover, in contrast to this court, the trial court had the benefit not only of the witness’ lengthy deposition, numerous exhibits including scientific publications, and the detailed briefs of the parties, but also a lengthy hearing at which the expert witness testified and was questioned by the trial court. The trial court carefully reviewed the entire record and entered a lengthy, detailed, comprehensive order excluding part of the expert’s testimony, pointing out specific evidence in detail, including impermissible hearsay, that demonstrated a lack of reliability of the expert’s methodology. The trial court’s decision to exclude this testimony was not a manifest abuse of its discretion.
For the same reasons, I dissent to Division 3 of the majority.
It is a legal inference or assumption that physicians, nurses, and other medical professionals exercise due care and skill in their treatment of a patient based on their education, *151training, and experience. To overcome the presumption in the typical case, the injured patient must present evidence from expert medical witnesses that the defendants did not exercise due care and skill in performing their services.
Decided March 28, 2014
Reconsideration denied April 14, 2014.
Thomas W. Malone, Frank A. Ilardi, Summerville Moore, J. Darren Summerville, S. Leighton Moore III, for appellants.
Paul E. Weathington, Jones Day, Lillian N. Caudle, Kacy G. Romig, Houck & Regas, M. Paul Reynolds, for appellee.
Lyle G. Warshauer, amicus curiae.
(Citations and footnote omitted.) Beach v. Lipham, 276 Ga. 302, 304 (1) (578 SE2d 402) (2003). In Anderson, supra, 324 Ga. App. at 814-815 (2), we faced a very similar issue: when the plaintiff’s expert testimony was excluded, no evidence remained that the defendant “violated any applicable regulations or standards of care,” and the trial court correctly ruled that without admissible expert testimony the plaintiffs could not prevail. Id. at 815 (2). Here, all expert testimony with respect to the breach of a cytotech’s standard of care was properly excluded. LabCorp therefore was entitled to summary judgment as a matter of law. Id.; Vaughan v. WellStar Health System, 304 Ga. App. 596, 602 (4) (696 SE2d 506) (2010).
I therefore respectfully dissent.
I am authorized to state that Judge Branch joins in this dissent.

 While the trial court did not explicitly rule in its final order that Dr. Rosenthal’s focused reviews could not form the basis for an opinion on the breach of the standard of care, it did rule on the issue. After the trial court’s oral rulings that it would not consider the focused reviews, Lavelle filed a “Motion for Reconsideration of the Trial Court’s Ruling on the Necessity for *149‘Blinded Reviews’ ” in which he noted each of the trial court’s rulings. The trial court expressly denied this motion for reconsideration in its final order.


 This testimony forecloses the majority’s contention that the trial court was improper in holding that, under the evidence presented in this case, the blinded reviews were the only proper foundation for the expert’s opinion.


 Unlike the majority, we do not rely upon Adams in support of our decision here, even though the district court excluded the same expert witness’ testimony on the same issue, because the procedural posture, facts, and testimony are necessarily different.